Affirmed and Memorandum Opinion filed October 18, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-11-01051-CV

                             MARY E. HALEY, Appellant

                                            V.

   HARRIS COUNTY, ON BEHALF OF ITSELF AND THE FOLLOWING
    COUNTY-WIDE TAXING AUTHORITIES, THE HARRIS COUNTY
DEPARTMENT OF EDUCATION, THE PORT OF HOUSTON AUTHORITY OF
 HARRIS COUNTY, THE HARRIS COUNTY FLOOD CONTROL DISTRICT,
   THE HARRIS COUNTY HOSPITAL DISTRICT, CITY OF HOUSTON,
    HOUSTON INDEPENDENT SCHOOL DISTRICT, AND HOUSTON
            COMMUNITY COLLEGE SYSTEM, Appellees


                       On Appeal from the 129th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2009-36582


                  MEMORANDUM                         OPINION

      Pro se appellant, Mary E. Haley, appeals from a judgment assessing delinquent
property taxes against her. Finding no error, we affirm.

                                     BACKGROUND

      In 1976, Haley’s father deeded a parcel of real property located at 945 Wakefield
Drive, Houston, Harris County, to Haley subject only to a retained life estate.1

        Appellees sued Haley for delinquent property taxes. On August 27, 2010, Haley
filed her pro se answer, which she titled: “General Denial Of Original Petition.” In her
answer, Haley generally denied appellees’ allegations. On October 17, 2011, Haley filed
her “Respondent’s Abatement Of All Alleged Jurisdiction Over Respondent and
Authority Over Real Property Owned and Held By Respondent’s Family For Over Fifty
Years,” which she considered a special appearance. In this lengthy document, Haley
admitted she owned and resided at the 945 Wakefield Drive property and then asserted
that she is “sovereign,” has “vested rights” in the Wakefield Drive property, and because
her real property was not “commercial property,” it was not subject to taxation by
appellees unless she consented. Haley then asserted that:

        A resident alien and non-residential alien should be taxed for the privilege
        of residing in Texas, but it cannot apply to a sovereign, born on the soil of
        Texas, that claims his unalienable right to private property, his claim to be
        domicile [sic] on such property and his claim of exemption, even if found
        in commerce, as clarified by the Homestead Act of 1854.

Haley then argued that “it has always been voluntary for respondent to decide whether to
render her private non-income producing property for taxation.” Haley continued her
argument by asserting that appellees “do not have a rendering form, submitted by
respondent, associated with respondent’s private non-income producing property.”
Finally, Haley argued that her “private non-income producing property is not ‘in this
state’ as defined by Sec. 151.004 of the Texas Tax Code.”2


        1
            The full legal description of the 945 Wakefield Drive property is:
        A tract or parcel out of Lot 52 of Oak Grove, a subdivision in Harris County, Texas
        according to the map or plat thereof recorded in Volume 9, Page 62 of the Map Records
        of Harris County, Texas; being more particularly described by metes and bounds in a
        deed from C.R. Monnette and wife, Helen Marie Monnette to Charles Haley and wife,
        Lucy Haley dated July 24, 1946 and recorded in Volume 1487, Page 681 of the Deed
        Records of Harris County, Texas.
        2
         Chapter 151 of the Texas Tax Code addresses sales, excise, and use taxes. Tex. Tax Code Ann.
§ 151.001 (West 2008). Section 151.004 provides that “‘In this state’ means within the exterior limits of
Texas and includes all territory within these limits ceded to or owned by the United States.”

                                                       2
      The case was called to trial on November 1, 2011 before the Honorable Kristen
Brauchle, Tax Master, acting on behalf of the 129th District Court of Harris County. The
reporter’s record of the November 1, 2011 trial indicates there was a previous hearing
before the Tax Master in which Haley’s special appearance was addressed and denied.
At the beginning of the November 1 trial, Haley re-urged her special appearance: “I am
questioning the jurisdiction of the court and it is my understanding that this has to stop
until he proves jurisdiction. He has not proven jurisdiction, and this all depends on
whether this is taxable property located in this case.” The Tax Master referenced the
prior hearing when Haley’s jurisdictional issues were discussed and then stated:

      And we talked about where your property is located, and I ruled that those
      were overruled, and we were going to trial today. So I have found there is
      subject matter jurisdiction for this court over this subject matter.

      The appellees then presented their case. Appellees initially offered into evidence a
certified delinquent tax statement for the real property located at 945 Wakefield Drive.
The delinquent tax statement demonstrated that the past due taxes, penalties, and interest
totaled $10,223.10. Appellees next offered an affidavit of abstractor’s fees totaling
$300.00. Finally, appellees offered the previously-mentioned deed of June 4, 1976 in
which Haley’s father conveyed the 945 Wakefield Drive lot to Haley. Haley lodged
hearsay objections to each of the documents, which the Tax Master overruled.

      The Tax Master filed her report that same day. In the report, the Tax Master found
that delinquent taxes, interest, and penalties totaling $10,223.10 were owed on the 945
Wakefield Drive property. The judge of the 129th District Court accepted the report and
entered judgment for the amounts recommended by the Tax Master.               This appeal
followed.

                                       ANALYSIS

      Haley raises twelve issues on appeal. It is difficult to determine from her brief the
exact nature and scope of Haley’s complaints. Some of Haley’s arguments are simply



                                            3
incomprehensible.3 Most are presented in such a way that it is difficult to determine,
with any degree of certainty, the precise nature of the complaints or their relevance to this
appeal. Even indulging in a liberal construction of the briefing rules, we cannot escape
the conclusion that these briefing deficiencies result in waiver. Tex. R. App. P. 38.1(f);
Canton-Carter v. Baylor College of Medicine, 271 S.W.3d 928, 930 (Tex. App.—
Houston [14th Dist.] 2008, no pet.). Nevertheless, in the interest of justice, we will
consider Haley’s issues on the merits to the degree we can. See Williams v. Khalaf, 802
S.W.2d 651, 658 (Tex. 1990).

I.      Denial of Special Appearance

        In her second issue on appeal, Haley contends the trial court erred when it
overruled her special appearance because appellees failed to prove the trial court had
personal jurisdiction over her. We disagree.

        Rule 120a of the Texas Rules of Civil Procedure provides, in pertinent part:

        a special appearance may be made by any party . . . for the purpose of
        objecting to the jurisdiction of the court over the person or property of the
        defendant on the ground that such party or property is not amenable to
        process issued by the courts of this State . . . .

        3
            In her first issue, Haley argues:
        Appellee failed to obtain an original writ from Chancery with the great seal to initiate law
        suit. This matter of the great seal is the foundation of the jurisdiction of the court, being
        the King’s warrant for the judges to proceed to the determination of the cause.
        In her fourth issue, Haley contends:
        Appellee created false documentation, a special report, private investigation, for the
        purpose of obtaining a consensus from a master in chancery for appointing an ad litem to
        defend the estate of appellant. Appellee lied. Ad litem attorney who was appointed
        failed to defend the estate.
        In her fifth issue, Haley contends:
        Appellee coerced Appellant into a tax court through the appointed ad litem attorney
        where the Apellant never had a remedy.
Haley did not expand on or explain these issues in the body of her brief. Because we are unable to
discern her exact contentions or how they relate to the issues in this appeal, we overrule Haley’s first,
fourth, and fifth issues. Tex. R. App. P. 38.1(f); Canton-Carter v. Baylor Coll. of Med., 271 S.W.3d 928,
930 (Tex. App.—Houston [14th Dist.] 2008, no pet.).

                                                     4
Tex. R. Civ. P. 120a. This procedure was designed only to allow a nonresident defendant
to challenge the power of a state court to exercise jurisdiction over the defendant’s person
or property. Graf v. Rodriguez, No. 14-00-01551-CV, 2001 WL 520844, at *2 (Tex.
App.—Houston [14th Dist.] May 17, 2001, no pet.) (not designated for publication)
(citing Kawasaki Steel Corp. v. Middleton, 699 S.W.2d 199, 201 (Tex. 1985)).
Amenability to process issued by the courts of this state is the only issue to be determined
at a special appearance hearing. Id. (citing Texas Commerce Bank Nat’l Ass’n v. Interpol
1980 Ltd. P’ship, 703 S.W.2d 765, 775 (Tex. App.—Corpus Christi 1985, no writ)).
Accordingly, the special appearance procedure is available only to nonresidents. Id. (“. . .
Graf conceded at oral argument that he is a Texas resident. Thus, a special appearance is
not available to Graf.”). Here, Haley admitted she was a Texas resident; therefore a
special appearance was not available to her. Id. We overrule Haley’s second issue.

II.    Appellees’ Authority to Impose Taxes on Haley’s Real Property

       In her third, sixth, seventh, ninth, tenth, and eleventh issues on appeal, Haley
challenges appellees’ authority to impose taxes on her real property.               The Texas
Constitution provides that all real property located in the State of Texas, whether owned
by a natural person or a corporation, shall be taxed in proportion to its value. Tex. Const.
art. VIII, § 1(b). An owner of real property need not render her property before it can be
taxed. Id. art. VIII, § 11. The Texas Tax Code provides that real property is taxable by a
taxing unit if the real property is located within the boundaries of the taxing unit on the
first day of January of the tax year. Tex. Tax Code Ann. § 21.01 (West 2008). A “taxing
unit” is defined as

       a county, an incorporated city or town . . ., a school district, a special
       district or authority (including a junior college district, a hospital district, a
       district created by or pursuant to the Water Code, a mosquito control
       district, a fire prevention district, or a noxious weed control district), or any
       other political unit of this state, whether created by or pursuant to the
       constitution or a local, special, or general law, that is authorized to impose
       and is imposing ad valorem taxes on property even if the governing body of
       another political unit determines the tax rate for the unit or otherwise
       governs its affairs.
                                               5
Id. at § 1.04(12).

       Appellees introduced into evidence a deed establishing that, in 1976, Haley
became the owner of the 945 Wakefield Drive property.                   In addition, Haley
acknowledged she was the owner of that real property. The deed also established that the
945 Wakefield Drive property was “located at Lot 52A of Oakgrove Addition, an
addition to the City of Houston, in Harris County, Texas.” This evidence supports the
trial court’s judgment because it shows that the 945 Wakefield Drive property is located
in Texas and is therefore subject to taxation. We further conclude appellees are “taxing
units” as defined by the Tax Code and therefore have the authority to impose taxes on
Haley’s real property.    We overrule Haley’s third, sixth, seventh, ninth, tenth, and
eleventh issues.

III.   Failure to Exhaust Administrative Remedies

       In her eighth issue on appeal Haley contends the trial court erred in rendering
judgment against her because appellees failed to exhaust administrative remedies. Once
again, we disagree.

       The Texas Tax Code provides detailed administrative procedures for taxpayers
who wish to contest their property taxes. Cameron Appraisal Dist. v. Rourk, 194 S.W.3d
501, 502 (Tex. 2006). When an agency has exclusive jurisdiction, a party must exhaust
administrative remedies before seeking judicial review of the agency’s actions.
Appraisal Review Bd. of Harris Cnty. v. O’Connor & Assocs., 267 S.W.3d 413, 416 (Tex.
App.—Houston [14th Dist.] 2008, no pet.).        Therefore, it is property owners who have
the burden to exhaust administrative remedies before seeking judicial review, not the
taxing authorities. Id. at 417. We overrule appellant’s eighth issue.

IV.    Findings of Fact and Conclusions of Law

       In her twelfth and final issue, Haley contends the trial court erred when it failed to
make findings of fact and conclusions of law. Again, we disagree.



                                             6
       When properly requested, the trial court has a mandatory duty to file findings of
fact and conclusions of law. Tex. R. Civ. P. 296, 297; Cherne Indus., Inc. v. Magallanes,
763 S.W.2d 768, 772 (Tex. 1989). Here, Haley failed to make a proper request for
findings of fact and conclusions of law. Rule 296 requires that a party must make its
request for the trial court to file findings of fact and conclusions of law within twenty
days after the judgment is signed. Tex. R. Civ. P. 296. Haley met that requirement, as
she filed her request the same day that the trial court signed the judgment. See Tex. R.
Civ. P. 306c (prematurely filed requests for findings of fact and conclusions of law are
deemed to have been filed on the date of but subsequent to the signing of the judgment).
When the trial court failed to file its findings of fact and conclusions of law within twenty
days after Haley’s request however, Haley was required to file a “Notice of Past Due
Findings of Fact and Conclusions of Law.” Tex. R. Civ. P. 297. Haley did not file this
required notice and, as a result, she has waived the right to complain on appeal about the
trial court’s failure to file findings of fact and conclusions of law. Curtis v. Comm’n for
Lawyer Discipline, 20 S.W.3d 227, 232 (Tex. App.—Houston [14th Dist.] 2000, no pet.).
We overrule Haley’s twelfth issue on appeal.

                                       CONCLUSION

       Having overruled Haley’s issues on appeal, we affirm the trial court’s final
judgment.


                                          /s/       J. Brett Busby
                                                    Justice



Panel consists of Chief Justice Hedges and Justices Brown and Busby.




                                                7